           Case 1:20-cv-00070-TQL Document 25 Filed 08/26/21 Page 1 of 8




                        IN THE UNITED STATES DISTRICT COURT
                        FOR THE MIDDLE DISTRICT OF GEORGIA
                                  ALBANY DIVISION

J.C.,                                         :
                                              :
                Plaintiff,                    :
                                              :
         VS.                                  :
                                              :       1 : 20-CV-70 (TQL)
                                              :
Commissioner of Social Security,              :
                                              :
                Defendant.                    :


                                                  ORDER

        Plaintiff filed this Social Security appeal on April 21, 2020 challenging the Commissioner’s

final decision denying her application for disability benefits, finding her not disabled within the

meaning of the Social Security Act and Regulations. (Doc. 1). Jurisdiction arises under 42 U.S.C. §

405(g) and 42 U.S.C. § 1383(c). All administrative remedies have been exhausted.

        Both parties have consented to the United States Magistrate Judge conducting any and all

proceedings herein, including but not limited to the ordering of the entry of judgment. The parties may

appeal from this judgment, as permitted by law, directly to the Eleventh Circuit Court of Appeals. 28

U.S.C. § 636(c)(3).

Legal standards

        In reviewing the final decision of the Commissioner, this Court must evaluate both whether the

Commissioner's decision is supported by substantial evidence and whether the Commissioner applied

the correct legal standards to the evidence. Boyd v. Heckler, 704 F.2d 1207, 1209 (11th Cir. 1983);

Bloodsworth v. Heckler, 703 F.2d 1233, 1239 (11th Cir. 1983). The Commissioner's factual findings

are deemed conclusive if supported by substantial evidence, defined as more than a scintilla, such that
          Case 1:20-cv-00070-TQL Document 25 Filed 08/26/21 Page 2 of 8




a reasonable person would accept the evidence as adequate to support the conclusion at issue.

Richardson v. Perales, 402 U.S. 389, 401 (1971); Cornelius v. Sullivan, 936 F.2d 1143, 1145 (11th Cir.

1991). In reviewing the ALJ's decision for support by substantial evidence, this Court may not reweigh

the evidence or substitute its judgment for that of the Commissioner. "Even if we find that the evidence

preponderates against the [Commissioner's] decision, we must affirm if the decision is supported by

substantial evidence." Bloodsworth, 703 F.2d at 1239. "In contrast, the [Commissioner's] conclusions

of law are not presumed valid. . . . The [Commissioner's] failure to apply the correct law or to provide

the reviewing court with sufficient reasoning for determining that the proper legal analysis has been

conducted mandates reversal." Cornelius, 936 F.2d at 1145-1146.

Administrative Proceedings

      Plaintiff filed applications for disability and Supplemental Security Income benefits in February

2016, alleging disability since March 17, 2012. (T-189-197). Her claims were denied initially and

upon reconsideration. (T-56-57, 82-83). A hearing was held before an ALJ in February 2019.

(T-32-55). In a hearing decision dated May 6, 2019, the ALJ determined that Plaintiff was not

disabled. (T-14-31). The Appeals Council denied Plaintiff’s request for review. (T-1-8).

Statement of Facts and Evidence

     Plaintiff, born on November 16, 1954, was 64 years of age at the time of the ALJ’s May 2019

decision. (T-212). Plaintiff alleges disability since March 17, 2012, due to severe migraines, sleep

apnea, high blood pressure, seizures, anxiety, depression, and vertigo. (T-212, 224). Plaintiff

completed high school and three (3) years of college, and has past relevant work experience as a case

manager for a county Department of Families and Children Services office. (T-225). As determined by

the ALJ, Plaintiff suffers from one (1) severe impairment in the form of a seizure disorder. (T-20). The


                                                 2
          Case 1:20-cv-00070-TQL Document 25 Filed 08/26/21 Page 3 of 8




ALJ found that the Plaintiff did not have an impairment or combination thereof that met or medically

equaled a listed impairment, and remained capable of performing work activity at all exertional levels

with certain limitations. (T-21-22). The ALJ determined that Plaintiff could return to her past relevant

work as a case manager, and that she thus was not disabled. (T-24-25).

                                            DISCUSSION

      Plaintiff contends that the ALJ failed to account for her migraines and mental impairments in

determining her residual functional capacity. Plaintiff contends that the ALJ should have properly

accounted for her chronic migraines, seizures, panic disorder with agoraphobia, and major depression

in assessing her residual functional capacity.

      The ALJ’s RFC determination is “an assessment, based upon all of the relevant evidence, of a

claimant’s remaining ability to do work despite [her] limitations.” Lewis, 125 F.3d at 1440; see also

Phillips v. Barnhart, 357 F.3d 1232, 1238 (11th Cir. 2004) (ALJ must consider all of the record

evidence in making a RFC determination). A claimant’s residual functional capacity is the most she

can do despite her limitations and is based on all the relevant evidence in the case record, including her

medical history, medical signs and laboratory findings, the effects of treatment, daily activities,

recorded observations, and any medical source statements. 20 C.F.R. § 404.1545. Relevant evidence

includes medically determinable impairments that are not “severe”. Id. In order for Plaintiff to

establish functional limitations from impairments, “a diagnosis or a mere showing of a deviation from

purely medical standards of bodily perfection or normality is insufficient; instead, the claimant must

show the effect of the impairment on her ability to work.” Wind v. Barnhart, 133 F. A’ppx 684, 690

(11th Cir. 2005).




                                                  3
         Case 1:20-cv-00070-TQL Document 25 Filed 08/26/21 Page 4 of 8




      The ALJ found that

               [in addition to Plaintiff’s severe impairment in the form of a seizure
               disorder, t]he record also establishes the presence of
               medically-determinable impairments: hypertension, hypothyroidism,
               aortic valve disorder, vertigo, migraine headaches, obesity and
               obstructive sleep apnea. These impairments appear in the record, yet
               there is no evidence that these impairments resulted in lasting sequelae.
               The evidence does not reveal that these impairments result in any
               work-related limitations.

               ...

               The claimant’s medically determinable mental impairments of
               depression, anxiety, and panic disorder with agoraphobia, considered
               singly and in combination, do not cause more than minimal limitation in
               the claimant’s ability to perform basic mental work activities and are
               therefore non-severe.

               ...

               [T]he claimant has the residual functional capacity to perform work at
               all exertional levels . . . except she can never climb ladders, ropes, or
               scaffolds. Additionally, she must avoid concentrated exposure to
               hazards, such as unprotected heights and dangerous moving mechanical
               parts.


      (T-20, 22).

      In support of her argument, Plaintiff details her medical treatment history, including treatment

by Dr. Michael Price, beginning in 2010, for a seizure disorder and migraines. According to Plaintiff,

Dr. Price recommended that Plaintiff be evaluated for depression, and treated Plaintiff’s seizures with

various medications, some of which Plaintiff had difficulty tolerating. Under Dr. Price’s treatment,

Plaintiff’s seizures were brought under control with medication but Plaintiff’s headaches increased.

Dr. Stanley Williamson performed a consultative examination of Plaintiff and diagnosed her as

suffering from migraines. Dr. Ann Jacobs performed a consultative psychological evaluation, finding



                                                4
          Case 1:20-cv-00070-TQL Document 25 Filed 08/26/21 Page 5 of 8




that Plaintiff suffered from migraines and depression, had difficulty leaving home, a low stress

tolerance, and some difficulty relating to the public. Plaintiff was seen by neurologists in January and

November 2017 for treatment of her migraines, and underwent an occipital nerve block.

      Plaintiff testified that her seizure medications were effective but cause drowsiness, and that

some level of seizure medications affected her medications for migraines. Her depression and stress

worsened with headaches and she had difficulty leaving the house, sometimes going two to three days

without leaving home.

      Plaintiff asserts that the ALJ’s determination that her migraines and mental conditions,

including a panic disorder and depression, did not significantly limit her ability to carry out work

activity, was not supported by substantial evidence.

      To the extent that Plaintiff alleges that the ALJ erred in failing to find that her migraines and

mental impairments were severe impairments, Step Two “acts as a filter; if no severe impairment is

shown the claim is denied, but the finding of any severe impairment, whether or not it qualifies as a

disability and whether or not it results from a single severe impairment or a combination of

impairments that together qualify as severe, is enough to satisfy the requirement of step two.” Jamison

v. Bowen, 814 F.2d 585, 588 (11th Cir. 1987).

      Inasmuch as the ALJ herein found that the Plaintiff suffered from a severe impairment in the

form of a seizure disorder, and thereafter proceeded through the sequential evaluation process, the

ALJ did not err in failing to find other severe impairments at Step Two. Id. Moreover, the Plaintiff has

not satisfied her burden of establishing that her other conditions qualify as severe impairments in that

they limit her ability to perform work activity. In McCruter v. Bowen, 791 F.2d 1544 (11th Cir. 1986),

the Eleventh Circuit clarified that “the ‘severity’ of a medically ascertained disability must be



                                                 5
          Case 1:20-cv-00070-TQL Document 25 Filed 08/26/21 Page 6 of 8




measured in terms of its effect upon ability to work, and not simply in terms of deviation from purely

medical standards of bodily perfection or normality.” Id. at 1547. The record does not contain

work-related restrictions resulting from Plaintiff’s migraines and mental conditions. To the extent that

Plaintiff contends that the finding of more severe impairments would have resulted in a more

restrictive residual functional capacity assessment, the ALJ considered the alleged effects of

Plaintiff’s alleged impairments in determining her residual functional capacity. Thus, the ALJ’s

findings regarding the presence of severe impairments is supported by substantial evidence.

      Plaintiff further contends that the ALJ improperly noted that her statements regarding

symptoms was inconsistent with the evidence of migraines, and that the ALJ improperly found that her

migraines and seizures were controlled by medication. However, as the Commissioner argues, the

objective medical record shows that Plaintiff’s headaches were found by a treating physician to be

“markedly improved” with medication as of January 2016, when Plaintiff also denied suffering from

anxiety and depression. (T-569). Plaintiff often denied headaches and psychological symptoms upon

examination (T-750, 799, 801, 804, 805, 806, 807, 810, 812, 814, 817, 819, 820, 952, 970, 979). The

record does not reveal any ongoing psychiatric treatment for Plaintiff beyond the prescription of

medication for depression by her primary care physician.

      To the extent that Plaintiff relies on Vega v. Commissioner of Social Security, 265 F.3d 1214

(11th Cir. 2001) for the contention that the ALJ should have discussed Plaintiff’s diagnosis of chronic

migraines and found her migraine condition to be severe, the court in Vega found that the ALJ should

have acknowledged the diagnosis of chronic fatigue syndrome and reviewed how its symptoms

affected the claimant’s ability to work. Here, the ALJ acknowledged the diagnoses of migraine

headaches and certain mental conditions, but found that the record did not support a finding that these


                                                 6
           Case 1:20-cv-00070-TQL Document 25 Filed 08/26/21 Page 7 of 8




conditions were severe impairments. (T-20). As the ALJ noted the migraine and mental conditions, but

found that these conditions did not impose significant limitation function, the ALJ properly explained

and considered these diagnoses. See Lipscomb v. Commissioner of Social Sec., 199 F. A’ppx 903, 906

(11th Cir. 2006).

        Plaintiff also contends that the ALJ improperly failed to include any mention of limitations

related to working with the public or dealing with stress in hypotheticals to the Vocational Expert,

despite giving great weight to the findings of consultative psychological examiner Dr. Jacobs, who

issued these limitations. Plaintiff maintains that the ALJ’s finding that she had no limitation

interacting with others and with authority figures therefore is not supported by the evidence of record.

Similarly, Plaintiff asserts that the ALJ accorded great weight to the findings of consultative examiner

Dr. Williamson, but did not adopt Dr. Williamson’s finding that Plaintiff was limited to sedentary

work.

        In her findings regarding Dr. Jacobs and Dr. Williamson, the ALJ accorded each physician’s

opinion great weight, as each “showed claimant had [] limitations, but [did not find limitations] so

severe as to preclude work activity, which [finding] is supported by the record.” (T-23). The ALJ then

cited to the record. Thus, the ALJ assigned great weight to these opinions, but only to the extent that

the opinions were consistent with the record to which the ALJ cited.

        “In order for a vocational expert’s testimony to constitute substantial evidence, the ALJ must

pose a hypothetical question which comprises all of the claimant’s impairments.” Wilson v. Barnhart,

284 F.3d 1219, 1227 (11th Cir. 2002). The ALJ did not adopt, nor was she required to adopt, any

additional limitations associated with Plaintiff’s working with the public or dealing with stress.

Plaintiff did not establish that these additional limitations were supported by the record or that they



                                                  7
            Case 1:20-cv-00070-TQL Document 25 Filed 08/26/21 Page 8 of 8




otherwise significantly affected Plaintiff’s ability to perform work activity.

        “The ALJ is not required to include in any hypothetical question to the VE claims of

impairments that he has found unsupported.” Dent v. Astrue, 2009 WL 3418155 (M.D.Ga.) (citing

Crawford v. Comm’r.of Social Security, 363 F.3d 1155, 1161 (11th Cir. 2004)). Accordingly, there was

no error in the ALJ’s failure to include any issues related to working with the public or dealing with

stress in the hypotheticals posed to the VE.1

        Further, Plaintiff’s assertion that the ALJ erred in not adopting Dr. Williamson’s finding that

she was limited to sedentary work is not cause for remand for the additional reason that the ALJ

ultimately determined that Plaintiff could return to her past relevant work, which Plaintiff admits was

considered sedentary in its exertional level.

Conclusion

        Inasmuch as the Commissioner’s final decision in this matter is supported by substantial

evidence and was reached through a proper application of the legal standards, the Commissioner’s

decision is AFFIRMED pursuant to Sentence Four of § 405(g).


        SO ORDERED, this 26th day of August, 2021.

                                                                 s/ Thomas Q. Langstaff
                                                                 UNITED STATES MAGISTRATE JUDGE




1
  Plaintiff’s contention that the ALJ erred in failing to apply Social Security Ruling 19-4p is without merit, as this
regulation was not in effect until after the ALJ issued her decision herein, and it does not appear that Plaintiff is specifically
challenging an element of the Appeals Council’s decision. See Nelson v. Commissioner of Social Security, 2021 WL
1207753, at *4, n.5 (M.D.Fla. 2021).

                                                             8
